Furches, J.:
This is a petition in the cause filed by the defendant corporator of the insolvent “Carolina Inter-State *129Building & Loan Association.” It asks the -Judge to make au order requiring- the receivers to pay the petitioners $382.27 now in the hands of the receivers, arising from a sale of the defendant- petitioner’s property. It is admitted that $382.27 is their pro rata proportion of the deficiency of this defaulting Association.
To grant the order asked for would be to relieve the petitioners from the burdens of the defalcations of their insolvent Association, at the expense of their associate corporators.
We cannot discuss this proposition. It has so recently been discussed and decided b_y this Court that we will only refer to these cases — Strauss v. B. & L. Asso., 117 N. C., 308; S. C., 118 N. C., 556; Thompson v. B. & L. Asso., 120 N. C., 420. These cases seein to settle the question raised by the petition — especially the last case cited where the very question is discussed.
The Court properly refused to make the order prayed for, and tlie ruling of the Court below is
Affirmed.